Beady, J. :
The very able argument of the plaintiff in this case has received due consideration, but it has. failed to convince this court that error was committed by the court below. The question presented is one affecting a power assumed by the Legislature for many years, and which has not been seriously assailed, and one with the exercise of which we could not interfere save upon the most satisfactory reasons, so conclusive, indeed, that there could be no doubt of the legality and necessity of such a course. The views that we entertain might, it is true, be elaborately stated, but the result must be in harmony with those briefly expressed by the learned justice at Special Term. We .think the distinction made by him between the delegation of the power of taxation for State and local purposes is correctly drawn, and adopt his opinion as conclusive.
The judgment should therefore be affirmed.
Davis, P. J., and INGALLS, J., concurred.
Judgment affirmed.